Per Curiam.

This is a bill brought to enforce a trust alleged to have been established originally for the benefit of *493the town of Raynham, in its parochial capacity, for the support of the ministry, averring that the town have ceased to act in a parochial capacity, and that the plaintiff corporation are their successors in that capacity, and entitled to the benefit of the trust fund. The usual preliminary question meets us, whether this is a subject of which the Court has jurisdiction in equity.
As here appears to be no trust arising under any deed or will, or in the settlement of an estate, and as the suit was commenced before the Revised Statutes went into operation, the Court are of opinion, that it is not a case of trust, of which they have jurisdiction in equity, and that therefore the bill must be dismissed.